DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or otherwise suggest determining, based on determined pose data, a plurality of point of interest within a particular geographical area, where the geographical area is either within a predetermined distance of a location of the device in the pose data or within a predefined angular range based on an orientation of the device included in the pose data, as now required by each of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1, 4-9, 11-13, 15-21, 33, and 44-45 (now renumbered for issue as 1, 2-7, 8-10, 11-17, 18, and 19-20, respectively) are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Johns whose telephone number is (571) 272-7391.  The examiner in normally available Monday through Friday, typically between 6:15 am and 2:45 pm Eastern Time.  The examiner may also be contacted by e-mail using the address: andrew.johns@uspto.gov.  (Applicant is reminded of the Office policy regarding e-mail communications.  See M.P.E.P. § 502.03)







A. Johns
15 September 2021
/Andrew W Johns/Primary Examiner, Art Unit 2665